Citation Nr: 0930856	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic ear 
condition.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for facial pain due to 
shrapnel on the nerve.

4.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to ionizing 
radiation.

5.  Entitlement to service connection for a chronic 
respiratory disability, to include as due to exposure to 
asbestos.

6.  Entitlement to service connection for digestive problems, 
to include diverticulitis.

7.  Entitlement to service connection for a low back 
disability (lumbago).

8.  Entitlement to service connection for a bilateral elbow 
disability, to include epicondylitis.

9.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a low back disability.

10.  Entitlement to service connection for a bilateral ankle 
disability.

11.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

The Veteran's representative indicated in a June 2009 
statement that the Veteran seeks to claim entitlement to 
service connection for a heart disability.  This issue is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
multiple disabilities.  

The Board finds that the duty to assist has not been met.  As 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has not been given VCAA notice for secondary 
service connection claims.  Notification of the duties to 
assist for this type of service connection claim must be 
provided to the Veteran.  

Furthermore, the Veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, it appears as though records are missing from 
the Veteran's claims folder.  The Veteran indicated that he 
received treatment at multiple Air Force Bases (AFB) 
following active duty.  The claims file indicates that 
records were received from Whiteman AFB, and several requests 
for records were sent to Eglin AFB and Tinker AFB.  Tinker 
AFB responded in March 2005 that they did have records for 
the Veteran, and that the RO should fax the request.  The 
request appears to have been faxed in May 2005, but no 
response was received.  As for Eglin AFB, a memorandum from 
February 2005 instructed the RO that the Veteran's records 
were inactive and had been sent to St. Louis for retirement.  
The RO was told to send further requests to St. Louis, 
addressed to "Retired Personnel."  There is no indication 
that the RO attempted to retrieve the inactive records from 
St. Louis.  Also, the Veteran indicated on his original claim 
that he received treatment from several other military and VA 
centers.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, as they are VA records, VA is 
held to have constructive notice of the contents of these 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veteran was afforded a VA examination for his eyes in 
August 2006 and for ear disease, joints, skin diseases, 
spine, and digestive conditions in September 2006.  In 
addition to not reviewing the claims file, no rationale was 
provided for any of the opinions stated in the examinations.  
The Court has found that a medical opinion that contains only 
data and conclusions should be accorded no weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Therefore, the Board finds these examinations to be 
inadequate, and the Veteran should be afforded new VA 
examinations.

Ear Condition

The Veteran's representative asserts that although the 
Veteran originally claimed entitlement to service connection 
for an eardrum rupture, his disorder is chronic otitis 
externa/media.  The Veteran's service treatment records and 
post-service treatment records indicate that he was diagnosed 
on multiple occasions with fungal infections of the ears and 
otitis media and otitis externa.  The VA examiner in 
September 2006 did not note these occurrences.  A new VA 
examination is necessary to determine whether this is a 
chronic condition, and whether the Veteran's current ear 
problems are related to the ear problems he suffered from 
during service. 

Vision Problems and Facial Pain Due to Shrapnel on Nerves

As for the claim for entitlement to service connection for 
vision problems, the Board finds that the Veteran must be 
afforded a new VA examination.  The RO stated in the rating 
decision of September 2005 that service treatment records did 
not indicate that any foreign bodies or metal were found in 
the Veteran's eye.  This is incorrect.  Multiple entries, 
beginning in September 1961, report that the Veteran had a 
metallic foreign body in his right cornea.  The foreign body 
was removed but a rust stain remained.  In February 1962, a 
small epithelial defect was found and the stain was removed 
with a distal burr.  The Veteran continued to have eye 
problems following service, and experienced diplopia.  The 
Veteran indicated during the VA examination that he continues 
to experience pain around the eyes.  The VA examiner of 
August 2006 indicated that there was no etiology determined 
for the Veteran's intermittent pain and blurriness of vision.  
However, no additional tests were conducted.  

Basal Cell Carcinoma, Due to Exposure to Radiation

The Veteran contends that his basal cell carcinoma is a 
result of radiation exposure.  He asserts that he worked in 
an area around loaded bombers, support equipment on aircraft 
and in Minuteman Silos.  Personnel records indicate the 
Veteran did serve as a Missile Combat Crewmember at Whiteman 
AFB.  The RO did not develop this issue as directed in 
38 C.F.R. § 3.311.  

Chest Pain/Respiratory Problems

Service treatment records demonstrate that the Veteran had 
numerous upper respiratory infections throughout his active 
duty service.  Additionally, the Veteran asserts that he 
suffers from respiratory problems because of exposure to 
asbestos.  The Veteran contends that he was exposed to 
asbestos during service in the Air Force.  Personnel records 
indicate the Veteran had many specialties, including Director 
of Logistics, Aerospace Maintenance Director, Commander of 
Maintenance Staff, Missile Launch Officer, and Aircraft 
Maintenance and Munitions Officer.  The Board finds that his 
contentions regarding potential in-service exposure to 
asbestos during active duty are plausible.  Therefore, a VA 
examination is necessary to make a decision on this claim.

Digestive Problems, Low Back Pain, Bilateral Elbows, 
Bilateral Ankles, and Bilateral Hips as Secondary to Low Back

Service treatment records indicate the Veteran experienced 
digestive problems, low back pain, elbow pain, and ankle pain 
throughout service.  The Veteran complained multiple times of 
diarrhea, bloody stools, and stomach pains throughout 
service.  X-rays taken as early as December 1975 demonstrated 
early arthritic changes in the Veteran's upper and lower 
dorsal vertebral bodies, with narrowing of the lower dorsal 
intervertebral spaces.  The Veteran was also diagnosed with 
right elbow tendonitis in April 1991 and chronic right 
lateral epicondylitis in July 1991.  In addition, after 
complaining of ankle pain in May 1987, an x-ray demonstrated 
numerous separate ossification centers of the right ankle, 
which possibly represented a prior avulsive injury.

A VA examination is necessary for these claimed disabilities.  
As stated previously, no rationale was provided for any of 
the opinions stated in the examinations from August 2006 and 
September 2006.  The Court has found that a medical opinion 
that contains only data and conclusions should be accorded no 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Therefore, the Board finds these examinations to be 
inadequate, and the Veteran should be afforded new VA 
examinations.  Additionally, no opinion was provided 
regarding whether the Veteran's current bilateral hip 
condition is secondary to his low back condition.




	(CONTINUED ON NEXT PAGE)



Hypertension

The Veteran is claiming entitlement to service connection for 
hypertension.  Service treatment records do not note a 
diagnosis of hypertension.  However, the Veteran complained 
of several symptoms of hypertension throughout service and 
had elevated blood pressure levels.

According to the National Institutes of Health and the 
National Heart, Lung and Blood Institute, normal blood 
pressure is a systolic reading of less than 120 or a 
diastolic reading of less than 80.  Prehypertension is 
classified as a systolic reading between 120-139 or a 
diastolic of 80-89.  Stage one hypertension is a systolic of 
140-159 or a diastolic of 90-99 and stage two hypertension is 
a systolic of 160 or a diastolic greater than or equal to 
100.  "Prevention, Detection, Evaluation, and Treatment of 
High Blood Pressure," National Institute of Health, National 
Heart, Lung, and Blood Institute (2003). 

The Veteran's entrance examination noted a blood pressure of 
134/70, and did not note any history of hypertension.  This 
blood pressure is considered prehypertension.

The Veteran complained of dizziness in May 1979.  His blood 
pressure was 124/86, which again falls under the 
prehypertension category.  In June 1979, his blood pressure 
was 146/88, which is indicative of stage one hypertension.  
Throughout service, the Veteran's blood pressure was 
consistently elevated, with readings falling into 
prehypertension and stage one hypertension.  In June 1987, 
the Veteran was evaluated for hypertension for a period of 5 
days.  His readings were 130/90, 138/88, 140/90, 132/88, and 
128/90.  These readings are in the prehypertension and stage 
one hypertension categories.   

Post-service records indicate the Veteran is currently taking 
medication for hypertension.  The Veteran has not yet been 
afforded a VA examination for hypertension.  A remand is 
required in order to obtain a nexus opinion.


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice 
regarding what evidence is necessary to 
establish a claim based on secondary 
service connection.


2.  Send the Veteran notice informing 
him of the evidence needed to establish 
a disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, must be fully 
met. 


3.  Obtain and associate with the file 
all treatment records.  If necessary, 
contact the Veteran to obtain 
authorization to retrieve any records.  
Specifically, ensure that all records 
have been received from Whitehead AFB, 
Tinker AFB, and retrieve Eglin AFB's 
records from retired personnel records 
in St. Louis, as directed in their 
letter of February 2005.  

If no records are located, a negative 
response is necessary and must be 
incorporated into the file.
 

4.  Develop the Veteran's radiation 
claim as appropriate, including a 
radiation dose estimate for the Veteran 
from the Defense Threat Reconstruction 
Agency (DTRA) and possible referral, 
pursuant to 38 C.F.R. § 
3.311(a)(2)(iii), to the Undersecretary 
for Health to determine whether a 
medical opinion or referral to an 
outside consultant for a medical 
opinion is necessary.


5.  Afford the Veteran a VA examination 
for each of the following disabilities:

chronic ear condition, vision problems, 
facial pain due to shrapnel on nerves, 
chronic respiratory disorder, digestive 
problems including diverticulitis, low 
back pain (lumbago), bilateral elbow 
condition including epicondylitis, 
bilateral ankle condition, bilateral 
hip disability, and hypertension.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner, including any 
neurological tests, should be 
accomplished.  

The examiner is requested to diagnose 
all applicable disabilities, review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent):

a) that the Veteran's chronic ear 
condition, to include recurrent otitis 
externa/media, had its onset during 
service, or is in any other way 
causally related to his active service, 
including an in-service fungal 
infection of the ears;

b) that the Veteran's vision problems 
had its onset during service, are a 
result of the eye injury sustained 
during service, or are in any other way 
causally related to his active service;

c) that the Veteran's current chronic 
respiratory disorder had its onset 
during service, is a result of exposure 
to asbestos, or is in any other way 
causally related to active service;

d) that the Veteran's current digestive 
problems, including diverticulitis, had 
its onset during service, or is in any 
other way causally related to active 
service;

e) that the Veteran's current low back 
disability had its onset during 
service, or is in any other way 
causally related to his active service;

f) that the Veteran's current bilateral 
elbow disability including 
epicondylitis, had its onset during 
service, or is in any other way 
casually related to his active service; 

g) that the Veteran's current bilateral 
ankle disability had its onset during 
service, or is an any other way 
causally related to active service;

h) that the Veteran's current bilateral 
hip disability had its onset during 
service, is in any other way casually 
related to active service or is 
proximately due to or aggravated by the 
Veteran's back disability; and

i) the Veteran's current hypertension 
had its onset during service, within 
one year of service discharge, or is in 
any other way causally related to his 
active service.  

In providing these opinions, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  

The claims folder must be provided to 
the examiner for review.  The examiner 
must state in the examination report 
that the claims folder has been 
reviewed.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  38 C.F.R. 
§§ 3.158, 3.655.


6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




